Title: From Thomas Jefferson to Mary Jefferson Eppes, 18 May 1798
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria
            Philadelphia May 18. 98.
          
          It is very long since I have heard from Eppington. the last letter I [recieved?] was from mr Eppes dated Apr. 4. so long without hearing from you, I cannot be without uneasiness for your health. I have been constantly in the hope that we were within 3. or 4. weeks of rising, but so often disappointed I begin to lose my faith as to any period of adjournment; and some begin now openly to avow that it would not be proper for Congress to separate. under this uncertainty I would wish you not to put off your return to Monticello, if mr Eppes & yourself would find it agreeable to be there and indeed I think his experience of ill health in the lower country should urge him to quit it before the hot weather comes  on. I sent from here on the 10th. instant the necessary groceries & stores for the use of the family. these will probably be arrived at Richmond by the time you recieve this, and I have desired mr Jefferson to forward them up by water immediately, and to give mr Eppes notice; in order that you may time your journey so as to find them there. all other necessaries, either in the house or farms, have administered to you as if I were there. I have given notice to them at home that you will come and I shall have the pleasure of finding you there as soon as I can get from here, and in the mean time brood over the pain of being uselessly kept from the society and scene for which alone I would wish to prolong life one moment. for here it is worse than nothing. you will find your harpsichord arrived at Monticello, and without injury as mr Randolph informed me. I shall go of necessity by the shortest route to Monticello, & of course must deny myself the pleasure of taking Eppington in my way this time. present my friendly salutations to mr & mrs Eppes; as also to our mr Eppes & the family. to yourself my tenderest love & Adieu.
          
            Th: Jefferson
          
        